DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, the drawings, and the specification submitted on 12/08/2021.
Acknowledgements
This office action is in response to the reply filed on 12/08/2021.
In the reply, the applicant amended claims 1, 13, and 17-18 and cancelled claim 3.
Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 1, “system of claim 20” should read “system of claim 19”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 2016/0303321).
Regarding claim 13, Kelly discloses a fluid delivery system comprising: a multi-headed catheter (“apparatus 112” of Fig. 3 and 4B) comprising: a first tube (“first catheter 114” of Fig. 3 and 4B) extending from a proximal end (“proximal end 116” of Fig. 3) to a distal end (“distal end 118” of Fig. 3) along an axis (see Fig. 3 illustrating how the first tube extends along its longitudinal axis between the proximal end to the distal end), wherein the first tube (114) has at least one exit hole (“at least one first outlet 140” of Fig. 3) provided at the distal end (118) of the first tube (114) to define a perfusion section of the first tube (114, see Fig. 3 illustrating how the first tube comprises a plurality of “outlets 140” which define a perfusion section of the first tube at the distal end of the first tube); and a second tube (“second catheter 128” of Fig. 3) extending from a proximal end (see [0048], lines 14-17 indicating how, “pump 164 may then be positioned in the patient and subsequently coupled to at least one of the first catheter 114 and the second catheter 128” and note how, therefore, the second tube comprises a proximal end which is coupled to “pump 164”) to a distal end (“distal end 132” of Fig. 3) along the axis (see Fig. 3 and Fig. 4B illustrating how the second tube is disposed within the first tube and, therefore, extends along the axis of the first tube for at least a portion), wherein at least a portion of the second tube (128) is disposed within the first tube (114, see [0044], lines 5-15 and Fig. 3 and 4B illustrating how the second tube is disposed within the first tube), wherein the second tube (128) has at least one exit hole (“at least one second outlet 142” of Fig. 3) provided at the distal end (132) of the second tube (128) to define a perfusion section of the second tube (128, see Fig. 3 illustrating how the second tube comprises a plurality of “second outlets 140” which define a perfusion section of the second tube at the distal end of the second tube); wherein the distal end (132) of the second tube (128) is configured to exit the first tube (114) at an opening (“opening 162” of Fig. 3) provided along a wall of the first tube (114, see Fig. 3 illustrating how the second tube exits the opening and how the opening is provided 
Regarding claim 14, Kelly discloses the fluid delivery system of claim 13 and further discloses wherein the first tube (114) is configured to be inserted into an anatomical region of a patient (see Fig. 1A-1B illustrating how the “apparatus 112” which comprises the first tube is configured to be inserted into the vasculature and the heart of a patient).
Regarding claim 15, Kelly discloses the fluid delivery system of claim 13 and further discloses wherein the second tube (128) is configured to be inserted through a proximal end (116) of the first tube (114, see Fig. 4B illustrating how the second tube is configured to be inserted through a proximal end of the first tube via “fluid tight valve 152”).
Regarding claim 16, Kelly discloses the fluid delivery system of claim 13 and further discloses wherein the distal end (132) of the second tube (128) is configured to be located within the first tube (114) during insertion of the first tube (114) into an anatomical region of a patient (see [0044], lines 5-15 
Regarding claim 17, Kelly discloses the fluid delivery system of claim 13 and further discloses wherein the distal end (132) of the second tube (128) is configured to be pulled through the opening (162) of the first tube (114) after insertion and manually positioned at an anatomical location within a patient’s body (see [0044], lines 5-15 indicating how, “the distal end 132 of the second catheter 128 may extend through an opening 162 in the first catheter 114 in the second position” and see [0042], lines 13-15 indicating how, “side port 162 may include a fluid tight valve that may be used to receive a guide wire to direct the second catheter 128 to the target vessel”).
Regarding claim 19, Kelly discloses the fluid delivery system of claim 13 and further discloses wherein the multi-action fluid pump (164) is configured to deliver fluid through the first tube (114, see [0049], lines 11-19) at a first flow rate (see [0050], lines 1-6 indicating how “controller 168” of the pump may “modulate flow rate”) and to the second tube (128, see [0049], lines 11-19) at a second flow rate (see [0050], lines 1-6 indicating how “controller 168” of the pump may “modulate flow rate”).
Regarding claim 20, Kelly discloses the fluid delivery system of claim 19 and further discloses wherein the first flow rate and the second flow rate are not equal (see [0050], lines 8-11 indicating how, “the controller 168 may be configured to activate and deactivate the first and second pumps independently of one another”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 5,957,879) in view of Zawacki (US 2003/0149395).

    PNG
    media_image1.png
    862
    1243
    media_image1.png
    Greyscale

Regarding claim 1, Roberts et al. discloses a multi-headed catheter (Fig. 4) comprising: a first tube (“venous cannula 8A” of Fig. 4) extending along an axis (see Fig. 4 illustrating how the first tube extends along a longitudinal axis of the first tube), wherein the first tube (8A) has at least one exit hole (“openings 33” of Fig. 4) provided at a distal end of the first tube (8A, see Examiner’s annotated Fig. 4 above illustrating how the at least one exit hole is provide at the distal end of the first tube) to define a perfusion section (see Fig. 4 above) of the first tube (8A); and a second tube (“venting catheter 6A” of Fig. 4) extending along the axis (see Fig. 4 illustrating how a portion of the second tube extends along the same longitudinal axis as that of the first tube), wherein at least a portion of the second tube (6A) is disposed within the first tube (8A, see Fig. 4 illustrating how a portion of the second tube is disposed 
In the same field of endeavor, Zawacki teaches a multi-headed catheter (“split tip catheter 10” of Fig. 1) comprising: a first tube (“outer tube 20” of Fig. 1), wherein the first tube (20) has at least one exit hole (“holes 26” of Fig. 1) provided at a distal end (“tip portion 24” of Fig. 1) of the first tube (20) to define a perfusion section of the first tube (20, see Fig. 1 illustrating how “holes 26” extend along a portion of the distal end of the first tube and form a perfusion section along this portion); and a second tube (“inner tube 30” of Fig. 1), wherein at least a portion of the second tube (30) is disposed within the first tube (20, see Fig. 1 illustrating how portion of second tube which is proximal to “distal end 34” is disposed within the first tube), wherein the second tube (30) has at least one exit hole (“holes 36” of Fig. 1) provided at a distal end (“distal end 34” of Fig. 1) of the second tube (30) to define a perfusion section of the second tube (30, see Fig. 1 illustrating how “holes 36” extend along a portion of the distal end of the second tube and form a perfusion section along this portion); wherein the distal end (34) of said second tube (30) is configured to exit said first tube (20) at an opening (“port 21” of Fig. 1) provided along a wall of the first tube (20, see Fig. 1 illustrating how the opening is provided along the wall of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-headed catheter of Roberts et al. such that the opening in the first tube is located proximal to each of the at least one exit holes of the perfusion section of the first tube as is taught by Zawacki. Such a modification is advantageous because it provides the ability to aspirate or infuse at a juncture that is proximal to the most distal end of the catheter (see [0035], lines 9-11 of Zawacki) which is beneficial in eliminating problems that can occur with regard to thrombus formation and clotting on the outer surface of the catheter by enabling the pressure associated with the aspiration or infusion of blood through the port to dislodge any clotting formations on the outer wall of those portions of the catheter distal to the port (see [0035], lines 11-17 of Zawacki). 
Regarding claim 2, Roberts et al. in view of Zawacki teaches the catheter of claim 1. Roberts et al. further teaches wherein a proximal end of the second tube (6A) is disposed within a proximal end of the first tube (8A, see Examiner’s annotated Fig. 4A above illustrating how the proximal end of the first tube is disposed within a proximal end of the first tube). 
Regarding claim 4 Roberts et al. in view of Zawacki teaches the catheter of claim 1. Roberts et al. further teaches wherein the at least one exit hole (33) of the first tube (8A) and the at least one exit hole (see Fig. 4 above) of the second tube both comprise a plurality of exit holes (see Fig. 4 above illustrating how the at least one exit hole of the first tube comprises a plurality of exit holes and how the at least one exit hole of the second tube comprises a plurality of exit holes).
Regarding claim 5, Roberts et al. in view of Zawacki teaches the catheter of claim 1. Roberts et al. further teaches wherein the first tube (8A) and the second tube (6A) are configured to connect with a 
Regarding claim 6, Roberts et al. in view of Zawacki teaches the catheter of claim 1. Roberts et al. further teaches wherein the perfusion section of the second tube (6A, see Fig. 4A illustrating the perfusion section of the second tube) is configured to exit the first tube (8A) at the opening (30) and extend outside the first tube (8A, see Fig. 4 above illustrating how the perfusion section of the second tube exits the first tube at the opening and extends outside the first tube).
Regarding claim 7, 
Regarding claim 10, Roberts et al. in view of Zawacki teaches the catheter of claim 1. Roberts et al. further teaches wherein the rigid port (“barbed connector 34” of Fig. 4 and see Examiner’s annotated Fig. 4 above) of the first tube (8A) comprises a body (see Examiner’s annotated Fig. 4 above) extending along the axis (see Fig. 4 illustrating how the body of the rigid port extends along the same longitudinal axis of the first tube) and a connector (“barbed connector 34” of Fig. 4) extending at an angle to the axis (see Fig. 4 illustrating how the connector extends at an angle to the axis), wherein the connector (34) is configured to connect to the pump (see Fig. 4 and Col. 2, lines 31-36 illustrating how the connector comprises “barbs” which are configured to connect to the pump).
Regarding claim 12, Roberts et al. in view of Zawacki teaches the catheter of claim 1. Roberts et al. does not, however, teach wherein the second tube is more rigid than the first tube.
In the same field of endeavor, Zawacki teaches the multi-headed catheter (10) as described above with respect to claim 1 and further teaches wherein the rigidity of the first tube or the second tube may be modified (see [0034], lines 1-8 indicating how, “a reinforcing element could be added to the external wall of one or all of the tubes to increase stiffness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-headed catheter of Roberts et al. in view of Zawacki such that the second tube is more rigid than the first tube as taught by Zawacki. Such a modification would be advantageous because it would provide the second tube with increased protection against kinking (see [0034], lines 1-8 of Zawacki). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 5,957,879) in view of Zawacki (US 2003/0149395) as applied to claim 7 above, and further in view of Maginot (6,156,016).
Regarding claims 8-9, Roberts et al. in view of Zawacki teaches the multi-headed catheter of claim 7. Roberts et al. does not, however, disclose wherein the rigid port of the first tube and the rigid 
In the same field of endeavor, Maginot teaches a catheter (“catheter system 16” of Fig. 3) comprising: a first tube (“guide catheter 32” of Fig. 3) extending along an axis (see Fig. 3 illustrating how the first tube extends along its own longitudinal axis); and a second tube (“dialysis catheter 48” of Fig. 3) extending along the axis (see Fig. 3 illustrating how the second tube is disposed within the first tube and, therefore, extends along the same axis as that which the first tube extends), wherein at least a portion of the second tube (48) is disposed within the first tube (32, see Fig. 3 illustrating how the second tube is disposed within the first tube); wherein the distal end of the second tube (48) is configured to exit said first tube (32) at an opening (“distal guide orifice 36” of Fig. 4A) provided on the first tube (32, see Fig. 3 illustrating how the distal end of the second tube exits the first tube at the opening). Furthermore, Maginot teaches the first tube comprising a first rigid locking mechanism (“locking component 64” and “lower tab 69” of Fig. 6) and the second tube comprising a second rigid locking mechanism (“second locking component 66” and “threaded cap 67” of Fig. 6) wherein the first rigid locking mechanism (64/69) of the first tube (32) and the second rigid locking mechanism (66/67) of the second tube (48) are configured to lock together to form a hub (see Fig. 6 and 3 illustrating how the first and second rigid locking mechanisms are threaded and lock to one another to form a hub). Finally, Maginot teaches wherein the proximal end of the first rigid locking mechanism (64/69) comprises a locking tab (“lower tab 69” of Fig. 6, see Fig. 6 illustrating how the locking tab is disposed more proximal than the remainder of the first rigid locking mechanism), further wherein the distal end of the second rigid locking mechanism (66/67) comprises a locking nut (“threaded cap 67” of Fig. 6, see Fig. 6 illustrating how the locking nut is disposed more distal than the remainder of the second rigid locking mechanism) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-headed catheter of Roberts et al. in view of Zawacki such that the proximal end of the rigid port of the first tube comprises a locking tab, further wherein the distal end of the rigid port of the second tube comprises a locking nut configured to receive the locking tab as taught by Maginot. Such a modification would further provide wherein the rigid port of the first tube and the rigid port of the second tube are configured to lock together to form a hub as shown by Maginot. Such a modification would be advantageous because it allows for the second tube to be locked to the first tube (see Col. 10, lines 35-40 of Maginot). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 5,957,879) in view of Zawacki (US 2003/0149395) as applied to claim 1 above, and further in view of Agah et al. (US 10,099,040).
Regarding claim 11, Roberts et al. in view of Zawacki teaches the multi-headed catheter of claim 1. Roberts et al. does not, however, disclose wherein the opening of the first tube comprises a self-sealing edge.
Agah et al. teaches a multi-headed catheter (“catheter system 715” of Fig. 33) comprising: a first tube (“catheter 700” of Fig. 33) extending along an axis (see Fig. 33 illustrating how the first tube extends along its longitudinal axis); and a second tube (“secondary catheter 790” of Fig. 33) extending along the axis (see Fig. 33 illustrating how the second tube is partially disposed within the first tube and, therefore, extends along the axis of the first tube’s extension while disposed within the first tube), wherein at least a portion of the second tube (790) is disposed within the first tube (700, see Fig. 33 illustrating how a portion of the second tube is disposed within the first tube); wherein the distal end of the second tube (790) is configured to exit said first tube (700) at an opening (“side port 747” of Fig. 33) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-headed catheter of Roberts et al. in view of Zawacki such that the opening of the first tube comprises a self-sealing edge as taught by Agah et al. Such a modification would be advantageous because it prevents the entry of cells and biologics from flowing into the opening (see Col. 31, lines 49-54 of Agah et al.). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2016/0303321) in view of Marsden et al. (US 2015/0306302).
Regarding claim 18, Kelly discloses the fluid delivery system of claim 13. Kelly does not, however, disclose the system further comprising an introducer comprising a tube configured to receive said first tube of the multi-headed catheter.
Marsden et al. does, however, teaches a fluid delivery system (Fig. 1-3) comprising: a multi-headed catheter (“catheter 110” of Fig. 1) having a first tube (“elongate shaft 110” of Fig. 1) extending along an axis (see Fig. 1 illustrating how the first tube extends along a longitudinal axis), wherein the first tube has at least one exit hole (“first and second lumens 120, 122” of Fig. 3) and an introducer (“introducer” see [0054], lines 8-13) comprising a tube (see [0054], lines 8-13 indicating how the introducer may also correspond to a “sheath” and, therefore, comprises a tube through which the first tube may be inserted) configured to receive said first tube (110) of the multi-headed catheter (100, see [0054], lines 8-13 and [0055], lines 1-6 indicating how the “first and second tip segments 130, 150” of the first tube are received by the tube of the introducer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kelly such that it further comprises an introducer comprising a tube configured to receive said first tube of the multi-headed catheter as taught by Marsden et al. Such a modification would be advantageous because it provides a method for inserting the first tube into a target vessel or body cavity of a patient (see [0054], lines 8-13 of Marsden et al.). 
Response to Arguments
Objections to the Drawings – 
Amendments to the Drawings submitted on 12/08/2021 are sufficient in overcoming the drawing objections present in the Office Action mailed on 08/09/2021.
Claim Rejections under 35 USC § 102 – 
Applicant’s arguments with respect to claims 1-7 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 13-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections under 35 USC § 102 –
In page 12 of the reply, Applicant asserts that “None of the cited prior art references cure the deficiencies of Roberts set forth above with regard to the invention of independent claim 1 as amended.” The Examiner maintains, however, that the previously cited reference assigned to Zawacki does indeed teach, “wherein the opening in the first tube is located proximal to each of the at least one exit holes of the perfusion section of the first tube.” This teaching was described above with respect to the rejection of claim 1 under 35 U.S.C § 103 over Roberts et al. in view of Zawacki. Furthermore, Figure 1 of Zawacki illustrates wherein the opening 21 in the first tube 20 is located proximal to each of the at 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783